Title: James Monroe to Thomas Jefferson, 16 April 1811
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington April 16. 1811.
          
           The minister of Russia, Count Pahlen & his brother, having intimated their intention to make you a visit at Monticello, I have taken the liberty to give them this introduction. The publick character of these respectable foreigners, would, I well know, secure them your kind reception, & friendly attention, but you will be gratified to know that they have high claims from personal merit.
          
            I am dear Sir with great respect your friend & Servant
            
 Jas Monroe
          
        